Citation Nr: 1427554	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-37 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left shoulder bursitis.

3.  Entitlement to service connection for bilateral heel spurs.

4.  Entitlement to service connection for hypertension.

5.  What evaluation is warranted for right shoulder bursitis for the period between January 21, 2009 and May 26, 2009?

6.  What evaluation is warranted for right shoulder bursitis for the period from May 27, 2009 to the present?

7.  What evaluation is warranted for right great toe degenerative joint disease for the period from January 21, 2009 to May 26, 2009?

8.  What evaluation is warranted for right great toe degenerative joint disease for the period from May 27, 2009 to the present?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1959 to May 1963, from October 1963 to October 1967, and from October 1971 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his spouse appeared and testified at a February 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

A review of the Virtual VA paperless claims processing system reveals VA treatment records from November 2007 to August 2013 as well as private primary care treatment records from February 2011 to August 2013.  The Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.

The Board notes that Virtual VA records, service treatment records, and private treatment records were received subsequent to the January 2011 subsequent statement of the case.  However, the Veteran submitted a waiver of initial RO review of evidence in February 2012.  Initial RO review is therefore not necessary in this case.

The issue of entitlement to service connection for a skin disorder, to include skin cancer, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased evaluations for right shoulder bursitis and for right great toe degenerative joint disease for the period since May 27, 2009, and entitlement to service connection for left shoulder bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from January 21, 2009 to May 26, 2009, the Veteran's right shoulder bursitis has been manifested by pain that limits motion to the shoulder level through painful motion upon abduction at less than 90 degrees but greater than 45 degrees.  The Veteran's right shoulder bursitis has not caused ankylosis of scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle/scapula.

2.  For the period from January 21, 2009 to May 26, 2009, the Veteran's right great toe disorder has manifested in a moderate foot injury.

3.  The Veteran's right ear hearing loss is etiologically related to service.

4.  The Veteran's bilateral heel spurs are etiologically related to service. 

5.  The preponderance of the evidence is against finding that hypertension was manifest during the appellant's active military service, that it was compensably disabling within one year of separation from active duty, and against finding that hypertension was caused or aggravated by exposure to herbicides such as Agent Orange, or by any other disease, injury, or event during active service.


CONCLUSIONS OF LAW

1.  For the period from January 21, 2009 to May 26, 2009 the criteria for an evaluation of 20 percent for right shoulder bursitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.40, 4.71, 4.71a, Diagnostic Code 5019, 5201 (2013).

2.  For the period from January 21, 2009 to May 26, 2009 the criteria for an evaluation of 10 percent for a right great toe disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5284 (2013).

3.  Right ear hearing loss was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2013).

4.  Bilateral heel spurs were incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304. 

5.  Hypertension was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February and March 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings are determined.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  38 U.S.C.A. § 5103A.  This evidence includes service, private, and VA treatment records.  The RO issued a formal finding of unavailability with respect to part of the Veteran's service treatment records.  However, the Board finds that this is not prejudicial to the Veteran in his increased compensation claims as the absence of these records does not negatively affect the Board's decision.  The Veteran was afforded appropriate VA examinations which are adequate for the purposes of this adjudication.  There is also no evidence that additional records have yet to be requested or that additional examinations are in order.

With respect to the Veteran's claim of entitlement to service connection for hypertension, the Board finds that a VA examination is not necessary for decision in this case.  Here, the evidence reflects that the Veteran has a current diagnosis of hypertension, however, there is no medical evidence suggesting that hypertension had onset during service or is etiologically related to his military service.  Accordingly, a VA examination is not necessary to decide the Veteran's claim.  The Board finds that VA has fulfilled its duties to notify and assist the Veteran.




Increased Evaluation for Right Shoulder Bursitis from January 21, 2009 to May 27, 2009

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Bursitis is rated on the degree of any limitation of motion under the code for arthritis pertinent to the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  The Veteran's right shoulder bursitis is currently rated as 10 percent disabling under that Code, and as the appellant's right shoulder is not ankylosed, (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure"), Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); bursitis is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201 for the major arm a 20 percent rating is assigned when arm motion is limited to shoulder level.  If major arm motion is limited to a point midway between the side and shoulder level a 30 percent rating is assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5201.

It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran argues that he is entitled to an evaluation in excess of 10 percent since he is in a great deal of pain, has had cortisone shots and physical therapy, and has been recommended for right shoulder surgery.

VA treatment records and private treatment records reflect ongoing complaints of pain and treatment with respect to the right shoulder.

The Veteran's joints were examined by VA in May 2009.  The examiner recorded that the Veteran reported right shoulder pain that came and went.  The appellant also reported right shoulder weakness, stiffness and fatigability, flare ups every six to 12 months during which he reportedly had a very limited range of motion and use of his right arm.  The Veteran complained of problems concerning overhead jobs, lifting, and twisting in his daily life.  

Physical examination revealed a normal shoulder configuration with no joint deformity, no deviation, and no muscle atrophy.  She noted tenderness at the insertion of the deltoid but no laxity was present.  The right shoulder exhibited forward flexion from zero to 160 degrees with pain at 100 degrees, abduction from zero to 125 degrees with pain at 85 degrees, and external rotation from zero to 80 degrees with pain at 70 degrees.  With repetition, there was a five degree worsening of range of motion.  Pain was evidenced by guarding of the shoulder joint and facial grimacing.  X-ray studies showed mild to moderate degenerative changes of the acromioclavicular joint, narrowing of the acromiohumeral distances suggestive of impingement syndrome, and sclerosis of the greater tubercle of the humerus.

The Board finds that the Veteran is entitled to an evaluation of 20 percent for right shoulder bursitis under Diagnostic Code 5201.  In this regard, the Veteran's right shoulder exhibited abduction from 0 to 125 degrees with pain at 85 degrees and a five degree decrease in range of motion upon repetition.  The evidence of painful motion at 85 degrees and finds that this constitutes limitation of motion to shoulder level (90 degrees).  DeLuca v. Brown, 8 Vet. App. 202.  

The Veteran is not entitled to an evaluation in excess of 20 percent because the evidence shows that his right arm is limited to midway between side and shoulder level or less.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, the Board assigns an evaluation of 20 percent for the Veteran's service-connected right shoulder bursitis for the period from January 21, to May 26, 2009.  The Board does not assign a rating for the period since May 27, 2009 because the Board lacks evidence of current right shoulder symptoms and ranges of motion.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Increased Evaluation for a Right Great Toe Disorder from January 21 to May 27, 2009

The Veteran's right great toe disorder is currently rated as non-compensable under Diagnostic Code 5010 for arthritis due to trauma.  38 C.F.R. § 4.71a.

The Veteran argues that he is entitled to an increased evaluation for his right great toe disorder.  He testified that his toe causes pain with walking and sleeping.

Upon examination in May 2009, the examiner recorded the Veteran's complaints of toe cramping and flare ups of pain before going to bed.  The examiner noted metatarsophalangeal joint tenderness of the first digit of the right foot and decreased great toe flexion.  The examiner diagnosed traumatic degenerative joint disease of the right great toe.

Under Diagnostic Code 5010, an evaluation of 10 percent is warranted with X-ray evidence of involvement of two or more major joint groups or two or more minor joint groups.  38 C.F.R. § 4.71a.  The evidence does not, however,  demonstrate these findings.  Still, the Board finds that the Veteran is entitled to a 10 percent evaluation under Diagnostic Code 5284 for a moderate foot injury.  38 C.F.R. §  4.71a.  The Board finds that a 10 percent evaluation is warranted based upon the May 2009 examination findings of toe tenderness with a limitation of motion.  The Board also considers the Veteran's statements concerning foot pain and limitation on his activities.  The Veteran is competent, as a layperson to report the symptoms he has experienced.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant's complaints are credible and the Board assigns probative value to these statements.  When combined with the VA examiner's findings, the Board finds that these complaints support assignment of a 10 percent evaluation based upon a moderate foot injury.  An evaluation in excess of 10 percent is not warranted under this Diagnostic Code as the evidence does not establish that the Veteran has a moderately severe or severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board has also considered the assignment of other Diagnostic Codes.  Because the record does not reflect that the Veteran has the functional equivalent of acquired flatfoot, bilateral weak foot, claw foot, anterior metatarsalgia, unilateral hallux valgus, severe unilateral hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones, these Diagnostic Codes are not for application.  Id., Diagnostic Codes 5276-83.  The Board does not assign an evaluation for the period since May 27, 2009 because there are no current examination findings upon which to assign such a rating.  Caffrey , 6 Vet. App. at 381.  

Service Connection for Right Ear Hearing Loss

The Veteran argues that he is entitled to service connection for right ear hearing loss based upon in-service acoustic trauma from noise exposure on the flight line.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board finds that the Veteran is entitled to service connection for his right ear hearing loss.  First, the Board finds that the Veteran has impaired hearing in the right ear.  During the May 2009 VA audiological examination he demonstrated a hearing loss as that term is defined by 38 C.F.R. § 3.385.  Secondly, the evidence shows that the Veteran experienced in-service noise exposure.  He testified at his hearing that he was exposed to noise from idling aircraft, reciprocating engines, turbine engines, and standard jet engine noise.  Although he wore hearing protection, the Veteran stated that it was still loud when he worked and he would sometimes remove the hearing protection for safety purposes.  The Veteran is competent to report his observations from service, and the undersigned finds his report of inservice noise exposure credible.

Third, the Board finds a causal relationship between the Veteran's in-service acoustic trauma and his right ear hearing loss.  The Veteran submitted a positive nexus opinions concerning bilateral hearing loss.  In this regard, in February 2012 Earl F. Singleton, M.D., a board certified ear, nose and throat specialist found that the appellant's sensorineural hearing loss was consistent with acoustic trauma.  The May 2009 VA audiological examiner expressed the only negative nexus opinion and relied primarily upon the Veteran's normal right-sided hearing upon discharge.  The Board gives little weight to this opinion as it failed to address the possibility of hearing loss on a delayed or latent onset basis.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The evidence as a whole supports a finding that the Veteran's right ear hearing loss is causally related to in-service acoustic trauma.  Service connection is therefore warranted for right ear hearing loss.  Shedden, 381 F.3d at 1167.

Service Connection for Bilateral Heel Spurs

The Board also finds that service connection is warranted for bilateral heel spurs.  The Veteran argues that these injuries are related to having to wear combat boots and walking on concrete.  Additionally, the Veteran states that his bilateral heel spurs had onset during service.

First, the Board finds that the Veteran has a current disability in the form of bilateral heel spurs.  A February 2012 letter from the Veteran's private podiatrist noted that the appellant continued to have bilateral painful heel spurs that required treatment including cortisone injections, orthotics, and physical therapy.  The record therefore reflects that the Veteran has a current disability in the form of bilateral heel spurs.  Id.

Second, the Board finds an in-service injury in the form of in-service foot pain related to standing, walking, and wearing combat boots.  The Veteran is competent to testify to symptoms such as foot pain.  38 C.F.R. § 3.159(a) (2).  The Board also finds that the Veteran's statements are credible as they are consistent with his service performing aircraft maintenance.  Caluza, 7 Vet. App. at 511.  The Board therefore finds that the Veteran experienced an in-service injury.  Shedden, 381 F.3d at 1167.

Third, the Board finds that the Veteran's current disability has been linked to service.  The Board gives weight to the 2012 opinion from the Veteran's private podiatrist that the Veteran's bilateral heel spurs are related to prolonged standing on concrete services while working in the service as a mechanic.  The evidence therefore establishes a causal relationship between the Veteran's bilateral heel spurs and service and service connection is warranted.  Id.

Service Connection Hypertension

The Board finds that service connection is not warranted for hypertension.  At the hearing, the Veteran testified that he is on medication for hypertension, that he served in Vietnam, and he addressed his exposure to stress while on active duty.

In addition to the provisions of 38 U.S.C.A. §§ 1110, 1131 discussed above, service connection may be established on a presumptive basis for hypertension if the disorder is manifested to a compensable degree within one year following discharge from active duty.  38 C.F.R. § 3.309 (a).  In this regard, however, there is no evidence that hypertension was manifested to a compensable degree within one year of discharge from active duty.  Indeed, the first records of hypertension date from 2003, i.e., almost 20 years post service.  Accordingly, service connection is not warranted on this basis.

The Board may also award service connection on a presumptive basis based upon exposure to certain herbicide agents.  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Hypertension is not one of these specified diseases and therefore service connection is not warranted on a presumptive basis.  

If a disease is not specifically enumerated and thus not eligible for service connection on a presumptive basis as related to herbicide exposure, service connection may still be established with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The preponderance of the evidence is against a relationship between the Veteran's hypertension and herbicide exposure, as no probative evidence showing an association between herbicide exposure and hypertension has been presented.  

Finally, service connection is not warranted based upon demonstration of a causal link between the Veteran's hypertension and service.  While treatment records reflect that the Veteran has been diagnosed with hypertension, there is no evidence that the disorder began during service.  38 C.F.R. § 3.303(d).  Service treatment records reflect that upon retirement, the Veteran's blood pressure was within normal limits, and post service treatment records reflect that the Veteran's hypertension began in 2003.  The record therefore does not reflect an in-service onset.  Shedden, 381 F.3d at 1167.  

There also is no competent evidence of a causal link between hypertension and the appellant's service.  Neither VA nor private treatment records demonstrate a causal relationship between the Veteran's service and his current hypertension.  Although the Veteran argues that his hypertension may be related to service, as a layperson he is not competent to express a medical opinion on the etiology of hypertension.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Service connection for hypertension is therefore not warranted.  Shedden, 381 F.3d at 1167.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Extraschedular Consideration 

The Board considered whether the Veteran's right shoulder and right toe disorders warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If any step is not met, referral for extra-schedular consideration is not in order.  

The first step requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  Here, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has limited right shoulder and right great toe motion.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a.  Hence, the Diagnostic Codes discussed above adequately contemplate all of the Veteran's symptoms.  As, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for bilateral heel spurs is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to a 20 percent evaluation for right shoulder bursitis is granted for the period from January 21, to May 26, 2009 subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 10 percent for right great toe degenerative joint disease is granted for the period from January 21, to May 26, 2009 subject to the laws and regulations governing the award of monetary benefits. 


REMAND

First, it is necessary to obtain current examinations with respect to the Veteran's right shoulder bursitis and right great toe degenerative joint disease.  The Veteran was last seen for a VA examination with respect to these disabilities in May 2009, and that examination is inadequate to address the current nature and extent of these disorders.  

Second, a VA examination and nexus opinion is in order to address the claim of entitlement to service connection for left shoulder bursitis.  The Veteran argues that his left shoulder bursitis had onset during service and may be secondary to right shoulder bursitis.  The record reflects the Veteran's January 1983 retirement examination noting a history of bilateral shoulder pain, and the appellant's claim that he has had left shoulder bursitis since service.  Given these factors, it is necessary to obtain a VA examination to determine whether the Veteran has a current left shoulder disability that had onset during and has continued since service, is etiologically related to service, or is secondary to the Veteran's service-connected right shoulder bursitis.

Finally, it is necessary to obtain updated VA treatment records and any updated private treatment records with respect to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his right and left shoulder bursitis, and right great toe degenerative joint disease and to provide any necessary releases to VA in order to secure treatment records .  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC shall schedule the Veteran for a VA joint examination to determine the current severity of his right shoulder and right great toe disabilities, and to determine the etiology of any diagnosed left shoulder disorder.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and VBMS file  for review in conjunction with the examination.  The examination report must state whether this review was accomplished.  

The examiner must provide accurate and fully descriptive assessments of all symptoms related to the Veteran's conditions.  Ranges of motion, instability, and all other findings should be reported in detail.  The examiner must opine whether it is at least as likely as not, that is, is there a 50/50 chance, that any diagnosed left shoulder disorder as a result (in whole or part) of an injury or disease incurred during service.  If not, is it at least as likely as not that any diagnosed left shoulder disorder is either caused or chronically worsened by his service-connected right shoulder disorder.  

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 
 
4.  After the development requested has been completed, the RO/AMC must review any medical report received to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documented their consideration of the claims, Virtual VA and VBMS files.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 &Supp. 2013).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


